DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7,27-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US Pub No. 20180138291).

 	With respect to claim 1, Smith et al discloses a channel region (109 bottom, Fig.1) including a first semiconductor wire (Para 51)  and a second semiconductor wire (109 top,Fig.1); and a source/drain region (112a,b,Fig.1) proximate to the channel region, wherein the source/drain region includes a first semiconductor portion (112b,Fig.1) proximate to an end of the first semiconductor wire (Fig.1 left), a second semiconductor portion (112a,Fig.1 right) proximate to an end of the second semiconductor wire (Fig.1 right), a contact metal (130,Fig.1) at least partially between the first semiconductor portion and the second semiconductor portion (Fig.1), wherein the first semiconductor portion has a first undulating surface (Fig.1) facing the contact metal (Fig.1), and the second semiconductor portion has a second undulating surface (Fig.1) facing the contact metal (Fig.1) . However, Smith et al does not explicitly disclose first 

 	With respect to claim 2, Smith et al discloses wherein the first semiconductor portion does not contact the second semiconductor portion (Para 45).

 	With respect to claim 3, Smith et al discloses wherein the first semiconductor portion contacts the second semiconductor portion (Para 45, not directly).

 	With respect to claim 4, Smith et al discloses wherein the first semiconductor portion contacts the first semiconductor wire (Fig.1), and the second semiconductor portion contacts the second semiconductor wire (Fig.1).

 	With respect to claim 5, Smith et al discloses wherein the first semiconductor portion includes a first sub- portion (112b upper portion,Fig.1) and a second sub-portion (112b lower poriton,Fig.1), the first sub-portion is between a pair of dielectric spacers (the lower and middle 131,Fig.1), and the first sub-portion is between the second sub-portion and the first semiconductor wire (,Fig.1).

 	With respect to claim 6, Smith et al discloses wherein the second semiconductor portion includes a first sub- portion (112a top portion,Fig.1) and a second sub-portion (112a lower poriton,Fig.1), the first sub-portion is between a pair of dielectric spacers (131 top and 131 middle,Fig.1), and the first sub-portion is between the second sub-portion and the second semiconductor wire (Fig.1).


 	With respect to claim 7, Smith et al discloses wherein the first semiconductor wire and the second semiconductor wire are arranged in a vertical array (Fig.1).

With respect to claim 27, Smith et al discloses a third semiconductor portion proximate to another end of the first semiconductor wire (112b left,Fig.1), and a fourth semiconductor portion proximate to another end of the second semiconductor wire (112a right,Fig.1). 

 	With respect to claim 28, the arts cited above do not explicitly disclose wherein the first semiconductor portion or the second semiconductor portion include a n-type dopant, and the third semiconductor portion or the fourth semiconductor portion include a p-type dopant. On the other hand, it would have been obvious to one of ordinary skill in the art a the time of invention to modify the arts cited above such that source and drain have different polarities as a design choice.

 	With respect to claim 29, the arts cited above do not explicitly disclose wherein the first semiconductor portion, the second semiconductor portion, the third semiconductor portion, and the fourth semiconductor portion include a p-type dopant or a n-type dopant. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that source and drain regions are the same polarity as a design choice.


 	With respect to claim 30, Smith et al discloses wherein the first undulating surface is in contact with the contact metal (Para 45,Fig.1).

 	With respect to claim 31,Smith et al discloses wherein the first undulating surface is in contact with a first portion of the contact metal (130 left,Fig.1), and the second undulating surface in contact with a second portion of the contact metal (130 right,Fig.1).

 	With respect to claim 32, Smith et al discloses wherein a portion of the contact metal (inner portions of 130,Fig.1) is between the first undulating surface and the second undulating surface.

 	With respect to claim 33, Smith et al disclose wherein the first undulating surface or the second undulating surface is a surface protruding toward the contact metal (Fig.1, para 45).


Claims 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US Pub No. 20180138291), in view of Seo et al (US Patent No. 10804165)


 	With respect to claim 21, Smith et al discloses wherein the channel region is a first channel region (Fig.1). However, Smith et al does not explicitly disclose and the IC structure further includes a second channel region including a third semiconductor wire and a fourth semiconductor wire, wherein the source/drain region is between the first channel region and the second channel region, the source/drain region includes a third semiconductor portion proximate to an end of the third semiconductor wire, the source/drain region includes a fourth semiconductor portion proximate to an end of the fourth semiconductor wire, and the contact metal is at least partially between the third semiconductor portion and the fourth semiconductor portion. On the other hand, Seo et al discloses first (left transistor in PFET, Fig.22) and second 

 	With respect to claim 22, Smith et al in view of Seo et al discloses wherein the third semiconductor portion does not contact the fourth semiconductor portion (Para 45).

 	With respect to claim 23, Smith et al in view of Seo et al discloses wherein the third semiconductor portion contacts the fourth semiconductor portion (Para 45).

 	With respect to claim 24, Smith et al in view of Seo et al discloses wherein the third semiconductor portion includes a first sub- portion (112b upper,Fig.1) and a second sub-portion (112b lower,Fig.1), wherein the first sub-portion is between a pair of dielectric spacers (Fig.1), 

 	With respect to claim 25, Smith et al in view of Seo et al discloses, wherein the source/drain region is a first source/drain region (Fig.1), and the IC structure further includes :
a second source/drain region (for the second transistor stack), adjacent to the first source/drain region; and an insulating material region (180 and 131 right portion for the second stack,Fig.1) at least partially between the first source/drain region and the second source/drain region (Fig.1).

 	With respect to claim 26, Smith et al in view of Seo et al discloses  wherein the insulating material region includes a first insulating material (180,Fig.1) and a second insulating material (131 t for the second stack,Fig.1), wherein the first insulating material has a U-shaped cross- section (Fig.1), and the first insulating material is between the second insulating material and first source/drain region (Fig.1).

Response to Arguments
Applicant's arguments filed on12/14/2021 have been fully considered but they are not persuasive.112a and b have undulating surfaces because they protrude upward and downward.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 


 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/ALI NARAGHI/Examiner, Art Unit 2895